Case 0:21-cv-60825-XXXX Document 1 Entered on FLSD Docket 04/16/2021 Page 1 of 18




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF FLORIDA
                                 FORT LAUDERDALE DIVISION
                                 Case No. _____________________


   UNITED STATES OF AMERICA,

              Plaintiff,

              v.

   ROGER J. STONE;

   NYDIA B. STONE, individually and as trustee for
   the Bertran Family Revocable Trust;

   BERTRAN FAMILY REVOCABLE TRUST;

   DRAKE VENTURES LLC;

   BROWARD COUNTY;

   RUSSELL HARRIS;

   GALLERIA LOFTS CONDOMINIUM
   ASSOCIATION, INC.;

   GALLERIA LOFTS LLC.

              Defendants.



                                              COMPLAINT

         1.        Plaintiff, the United States of America, brings this civil action to reduce to

  judgment and collect unpaid federal income tax liabilities owed by Defendants Roger J. Stone

  and Nydia B. Stone (collectively “Roger and Nydia Stone” or “the Stones”) for the years 2007

  through 2011 and 2018. Drake Ventures LLC (“Drake Ventures”) is liable for these tax liabilities

  as an alter ego of the Stones. Similarly, the United States asserts a claim against the Bertran

  Family Revocable Trust (“Bertran Trust”), which holds title to the condominium where the
Case 0:21-cv-60825-XXXX Document 1 Entered on FLSD Docket 04/16/2021 Page 2 of 18




  Stones reside— (the “Stone Residence”)—as their nominee. Alternatively, the United States

  seeks an order setting aside the transfer of the Stone Residence to the Bertran Trust as fraudulent.

  Lastly, the United States seeks a declaration that federal tax liens that arose upon assessment of

  the taxes described below are valid and enforceable against all property and rights to property

  belonging to the Stones, Drake Ventures and the Bertran Trust, including the Stone Residence.

  The other defendants are named as parties who may have an interest in the Stone Residence.

         2.      This action is authorized and requested by the Chief Counsel of the Internal

  Revenue Service, a delegate of the Secretary of the Treasury of the United States, and is

  commenced at the direction of the Attorney General of the United States in accordance with 26

  U.S.C. §§ 7401 and 7403.

         3.      This Court has jurisdiction over this action under 28 U.S.C. §§ 1340 and 1345 and

  26 U.S.C. § 7402(a).

         4.      Defendants Roger and Nydia Stone are husband and wife. They reside in Fort

  Lauderdale, Florida at the Stone Residence, which is located in Broward County, within the

  jurisdiction of this Court. The legal description of the Stone Residence is:

                 Unit 1045-101, GALLERIA LOFTS, A CONDOMINIUM, together
                 with an undivided interest in the common elements, according to the
                 Declaration of Condominium thereof recorded under Instrument No.
                 114640058, as amended and/or supplemented from time to time, of
                 the Public Records of Broward County, Florida.

         5.      Bertran Trust is a Florida revocable trust that was established on March 5, 2019.

  Nydia Stone is both the sole grantor and sole trustee. Nydia Stone and the Stones’ two children,

  Adria Stone and Scott Stone, are the beneficiaries of the Bertran Trust.




                                                   2
Case 0:21-cv-60825-XXXX Document 1 Entered on FLSD Docket 04/16/2021 Page 3 of 18




          6.      Drake Ventures is a Delaware limited liability company. Drake Ventures is

  registered in Florida as a foreign limited liability company. Nydia Stone is the registered agent

  and manager of Drake Ventures. The principal address and mailing address for Drake Ventures

  is the Stone Residence. Roger and Nydia Stone each have a 50% interest in Drake Ventures.

          7.      Broward County is a governmental entity empowered to collect state and local

  taxes. Broward County is named as a party pursuant to 26 U.S.C. § 7403(b) as an entity that has

  or may claim an interest in the Stone Residence.

          8.      Russell Harris (“Harris”) is a mortgagee of the Stone Residence. The mortgagors

  are Nydia Stone, Roger Stone, and Nydia Stone as trustee for the Bertran Trust. Harris is named

  as a party pursuant to 26 U.S.C. § 7403(b) because he has or may claim an interest in the Stone

  Residence.

          9.      Galleria Lofts Condominium Association, Inc. is a Florida not for profit

  corporation with a principal business address of 1025 NE 18th Avenue, Fort Lauderdale, Florida

  33304. This corporation is named as a party pursuant to 26 U.S.C. § 7403(b) as an entity that has

  or may claim an interest in the Stone Residence.

          10.     Galleria Lofts LLC is a Florida limited liability company with a principal business

  address of 2385 NW Executive Center Drive, Suite 370, Boca Raton, Florida 33431. It is listed

  in the Declaration of Condominium for the property that includes the Stone Residence. Galleria

  Lofts LLC is named as a party pursuant to 26 U.S.C. § 7403(b) as an entity that has or may claim

  an interest in the Stone Residence.

          11.     Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391(b) and 1396 because

  the tax liabilities accrued and continue to accrue in this district; the Stones reside in this district;

  and the Stone Residence is located in this district.




                                                      3
Case 0:21-cv-60825-XXXX Document 1 Entered on FLSD Docket 04/16/2021 Page 4 of 18




                             COUNT I: FEDERAL INCOME TAXES
                                  (Roger and Nydia Stone)

         12.     For each of the years 2007 through 2011, Roger and Nydia Stone filed joint

  federal income tax returns but did not pay in full the amount of the income taxes they reported as

  due. For each of those years, a delegate of the Secretary of the Treasury, in accordance with the

  internal revenue laws, assessed against the Stones taxes, as well as applicable penalties and

  interest, on the dates and in the amounts shown below:

      Table 1: Roger and Nydia Stone – Income Tax Assessments, Penalties and Interest

     TAX         ASSESSMENT            AMOUNT              TYPE OF ASSESSMENT           BALANCE
     YEAR           DATE                                                                  DUE*
     2007         8/3/2009              $205,410.00 TAX                                $447,171.51
                                          $9,349.00 NON-PRE-PAYMENT
                                                    PENALTY
                                         $46,217.25 LATE FILING PENALTY
                                            $16,432 LATE PAYMENT PENALTY
                                         $15,864.56 INTEREST
                  11/12/2012             $34,919.70 LATE PAYMENT PENALTY
                   9/12/2016             $82,845.15 INTEREST
                    9/9/2019             $59,647.43 INTEREST
                  11/16/2020             $22,335.02 INTEREST
      2008         5/17/2010            $480,525.00 TAX                                $655,668.01
                                          $8,069.00 NON-PRE-PAYMENT
                                                    PENALTY
                                        $108,118.12 LATE FILING PENALTY
                                         $33,636.75 LATE PAYMENT PENALTY
                                         $26.173.82 INTEREST
                  11/14/2011             $79,286.62 LATE PAYMENT PENALTY
                   9/12/2016             $84,981.22 LATE PAYMENT PENALTY
                    9/9/2019             $79,907.77 INTEREST
                  11/16/2020             $32,687.46 INTEREST
      2009        11/22/2010            $215,837.00 TAX
                                          $3,447.00 NON-PRE-PAYMENT                    $244,749.62
                                                    PENALTY
                                          $4,633.48 LATE PAYMENT PENALTY
                                          $2,839.56 INTEREST
                  10/22/2012             $13,578.00 ADDITIONAL TAX
                  11/12/2012             $24,461.54 LATE PAYMENT PENALTY
                   9/12/2016             $31,915.54 INTEREST



                                                   4
Case 0:21-cv-60825-XXXX Document 1 Entered on FLSD Docket 04/16/2021 Page 5 of 18




                                           $2,681.65    LATE PAYMENT PENALTY
                    9/9/2019              $29,743.48    INTEREST
                                             $577.07    LATE PAYMENT PENALTY
      2010         11/14/2011            $124,682.00    TAX                             $223,969.74
                                           $2,674.00    NON-PRE-PAYMENT
                                                        PENALTY
                                           $4,363.87    LATE PAYMENT PENALTY
                                           $2,787.22    INTEREST
                   9/12/2016              $21,669.13    INTEREST
                                          $26,806.63    LATE PAYMENT PENALTY
                    9/9/2019              $27,295.71    INTEREST
                   11/16/2020             $11,165.71    INTEREST
      2011         12/31/2012               $131,349 TAX                       $18,803.01
                                           $1,292.01 NON-PRE-PAYMENT
                                                     PENALTY
                                           $1,021.41 LATE FILING PENALTY
                                             $475.45 LATE PAYMENT PENALTY
                                             $236.61 INTEREST
                   9/12/2016               $1,474.42 INTEREST
                                           $1,844.80 LATE PAYMENT PENALTY
                    9/9/2019               $2,291.57 INTEREST
                                                                     TOTAL: $1,590,361.89

  * Total balance due as of April 2, 2021, plus further interest and statutory additions as allowed
  by law less any abatements and credits, including for payments received.

         13.     A delegate of the Secretary of the Treasury properly gave notice to Roger and

  Nydia Stone of the unpaid liabilities described in paragraph 12.

         14.     Despite notice and demand for payment, Roger and Nydia Stone have failed and

  refused to pay the entire amount of the liabilities described in paragraph 12.

         15.     Taking into account all payments, credits, and abatements, as of April 2, 2021,

  Roger and Nydia Stone jointly and severally owe $1,590,361.89 in unpaid income taxes,

  penalties, and interest for tax years 2007 through 2011, plus further interest and statutory

  additions that continue to accrue.

         16.     Pursuant to 26 U.S.C. § 6502, the United States generally has 10 years from the

  date of assessment to bring a proceeding in court to collect an unpaid tax.



                                                   5
Case 0:21-cv-60825-XXXX Document 1 Entered on FLSD Docket 04/16/2021 Page 6 of 18




         17.      Although the Stones’ tax liabilities for the years 2007–2009 were assessed over

  10 years ago, the limitations period to commence this suit was tolled by their submission of an

  offer in compromise to the IRS and requests to the IRS to enter into an installment agreement to

  pay those taxes.

         18.      The IRS was prohibited from collecting by levy the Stones’ income tax liabilities

  for the years 2007 through 2009 while these offer in compromise and requests to enter into an

  installment agreement were pending. As a matter of law, the limitations period to collect those

  taxes was tolled during those times and this Complaint is, therefore, timely.

                             COUNT II: FEDERAL INCOME TAXES
                                        (Roger Stone)

         19.      For year 2018, Roger Stone filed his federal income tax return as a married

  individual filing separately from his spouse, but he did not pay in full the taxes he reported. On

  August 17, 2020, a delegate of the Secretary of the Treasury, in accordance with the internal

  revenue laws, assessed against Roger Stone tax, as well as applicable penalties and interest, in

  the amounts shown below:

               Table 2: Roger Stone – Income Tax Assessments, Penalties and Interest

     TAX           ASSESSMENT           AMOUNT             TYPE OF ASSESSMENT            BALANCE
     YEAR             DATE                                                                 DUE*
     2018           8/17/2020            $351,522.00 TAX                                $407,036.84
                                           $8,022.65 NON-PRE-PAYMENT
                                                     PENALTY
                                          $61,092.45 LATE FILING PENALTY
                                          $23,079.37 LATE PAYMENT PENALTY
                                          $21,119.23 INTEREST
                                                                      TOTAL: $407,036.84

         20.      A delegate of the Secretary of the Treasury properly gave notice to Roger Stone

  of the unpaid liability described in paragraph 19.




                                                   6
Case 0:21-cv-60825-XXXX Document 1 Entered on FLSD Docket 04/16/2021 Page 7 of 18




         21.       Despite notice and demand for payment, Roger Stone has failed and refused to

  pay the entire amount of the liability described in paragraph 19.

         22.       Taking into account all payments, credits, and abatements, as of April 2, 2021,

  Roger Stone owes $407,036.84 in income tax, penalties, and interest for tax year 2018, plus

  further interest and statutory additions that continue to accrue.

                              COUNT III: ALTER EGO LIABILITY
                                       (Drake Ventures)

         23.       The United States restates the allegations in paragraphs 1 through 22, which are

  incorporated here by reference as if fully set forth herein.

         24.       Under both Florida law and federal common law, Drake Ventures is an alter ego

  of the Stones.

         25.       The Stones dominated and controlled Drake Ventures to such an extent that it

  does not exist as an independent entity.

         26.       Drake Ventures has no website and no phone number.

         27.       Drake Ventures’ managing member is Nydia Stone. The address listed for Drake

  Ventures is the address of the Stone Residence. All members of Drake Ventures are family

  members (Roger Stone, Nydia Stone, and Scott Stone). Only these family members have

  signature authority over Drake Ventures’ bank accounts. Drake Ventures maintains bank

  accounts at Wells Fargo, the same financial institution at which the Stones maintain personal

  bank accounts.

         28.       Drake Ventures has twice been administratively dissolved by the Florida

  Secretary of State. Corporation Service Company resigned as its registered agent in Florida in

  August 2015. Nydia Stone is the current registered agent for Drake Ventures.




                                                    7
Case 0:21-cv-60825-XXXX Document 1 Entered on FLSD Docket 04/16/2021 Page 8 of 18




          29.     The Stones caused numerous checks naming Roger Stone as payee to be

  deposited into Drake Ventures’ accounts. They also transferred funds from their personal bank

  accounts to Drake Ventures’ accounts. The total of these checks and wire transfers for the years

  2018 and 2019 exceeds $1 million. By depositing and transferring these funds into the Drake

  Ventures’ accounts instead of their personal accounts, the Stones evaded and frustrated the IRS’s

  collection efforts.

          30.     The Stones used Drake Ventures’ bank accounts to pay a substantial amount of

  their personal expenses, including groceries, dentist bills, spas, salons, clothing and restaurant

  expenses.

          31.     The Stones also used Drake Ventures’ bank accounts to pay some of their

  personal tax liabilities. The Stones paid over $500,000 of their personal tax liabilities from Drake

  Ventures’ accounts during the years 2018 and 2019.

          32.     The Stones used Drake Ventures to pay Roger Stone’s associates, their relatives,

  and other entities without providing the required Forms 1099-MISC (Miscellaneous Income) or

  W-2s (Wage and Tax Statement).

          33.     The Stones caused Drake Ventures to transfer $140,000 to Attorney’s Preferred

  Title Inc. in February 2019 as a down payment to purchase the Stone Residence.

          34.     Although they used funds held in Drake Ventures accounts to pay some of their

  taxes, the Stones’ use of Drake Ventures to hold their funds allowed them to shield their personal

  income from enforced collection and fund a lavish lifestyle despite owing nearly $2 million in

  unpaid taxes, interest and penalties.

          35.     These facts demonstrate that the Stones used Drake Ventures for an improper

  purpose and harm the United States. They used Drake Ventures to receive payments that are




                                                    8
Case 0:21-cv-60825-XXXX Document 1 Entered on FLSD Docket 04/16/2021 Page 9 of 18




  payable to Roger Stone personally, pay their personal expenses, shield their assets, and avoid

  reporting taxable income to the IRS.

         36.       There is a unity of interest between the Stones and Drake Ventures, which does

  not exist as a distinct entity. Rather, Drake Ventures exists as a vehicle to receive income that

  belongs to the Stones and pay their personal expenses. Indeed, the Stones treat Drake Ventures’

  assets as their own.

         37.       Recognizing Drake Ventures as a separate entity despite these facts would

  sanction the Stones’ attempts to evade their tax obligations and conceal their assets from

  collection by creditors.

         38.       As the Stones’ alter ego, Drake Ventures is liable for the taxes described in

  Counts I and II, above.

                              COUNT IV: FRAUDULENT TRANSFER
                                  (Transfer to Bertran Trust)

         39.       The United States is a creditor of the Stones, who owe nearly $2 million in unpaid

  federal taxes.

         40.       In May 2017, the Stones entered into an installment agreement with the IRS that

  required them to pay $19,485 each month toward their unpaid taxes. They made these payments

  each month from a Drake Ventures’ Wells Fargo account.

         41.       Roger Stone was indicted on January 24, 2019, and the indictment was unsealed

  on January 25, 2019.

         42.       After Roger Stone’s indictment, the Stones created the Bertran Trust and used

  funds that they owned via their alter ego, Drake Ventures, to purchase the Stone Residence in the

  name of the Bertran Trust.




                                                    9
Case 0:21-cv-60825-XXXX Document 1 Entered on FLSD Docket 04/16/2021 Page 10 of 18




          43.     During this process of purchasing their residence, the Stones remained in

   compliance with their installment agreement with the IRS, making payments of a $19,485 to the

   IRS on January 28, 2019 and February 28, 2019 from a Drake Ventures’ Wells Fargo account.

          44.     On February 25, 2019, and again on February 28, 2019, the Stones authorized

   transfers of $70,000 from a Drake Ventures’ Wells Fargo account to Attorney’s Preferred Title

   Inc.

          45.     On March 5, 2019, the Stones established the Bertran Trust.

          46.     On March 22, 2019, the Stones purchased the Stone Residence in the name of the

   Bertran Trust for $525,000. The Stones used the $140,000 they transferred from a Drake

   Ventures’ Wells Fargo account as a down payment for this purchase. No assets of the Bertran

   Trust were used to purchase the Stone Residence.

          47.     In addition to the down payment, Nydia Stone (both individually and as trustee of

   the Bertran Trust) and Roger Stone granted a mortgage on the Stone Residence in the amount of

   $393,650 to Harris.

          48.     On March 27, 2019, the Certificate of Trust for the Bertran Trust was recorded at

   the Broward County Courthouse.

          49.     The next day, March 28, 2019, the Stones failed to make their scheduled $19,485

   monthly installment payment to the IRS. As a result of the default, the IRS terminated its

   installment agreement with the Stones.

          50.     In May 2019, Nydia Stone obtained an Employer Identification Number for the

   Bertran Trust by filing form SS-4 with the IRS.

          51.     On May 24, 2019, the Stones opened three bank accounts in the name of the

   Bertran Trust at Wells Fargo. Nydia Stone has signature authority for these accounts.




                                                     10
Case 0:21-cv-60825-XXXX Document 1 Entered on FLSD Docket 04/16/2021 Page 11 of 18




          52.      The Stones intended to defraud the United States by maintaining their assets in

   Drake Ventures’ accounts, which they completely controlled, and using these assets to purchase

   the Stone Residence in the name of the Bertran Trust.

          53.      The Stones’ purchase of the Stone Residence using funds they held in the Drake

   Ventures’ Wells Fargo account is marked by numerous badges of fraud. They include:

                a. The Stones were in substantial debt to the United States at the time of the transfer,

                   rendering them insolvent at the time of the transfer and unable to pay their debt to

                   the United States;

                b. The Stones faced the threat of litigation. Roger Stone had just been indicted;

                c. The Stones anticipated that the United States would resort to enforced collection

                   of their unpaid tax liabilities once they defaulted on their monthly installment

                   payments to the IRS;

                d. There is a close family relationship between the Stones and both Drake Ventures

                   and the Bertran Trust. The Stones control both entities. The Stones each own 50%

                   of Drake Ventures. Nydia Stone is grantor and trustee of the Bertran Trust. Nydia

                   Stone and her two children are the trust beneficiaries.

          54.      The Stones reside at the Stone Residence. Drake Ventures received no

   consideration for the transfer of $140,000 from Drake Ventures’ accounts for the purchase of the

   Stone Residence. The Stones received no consideration from the Bertran Trust for the titling of

   the Stone Residence in the name of the trust.

          55.      Therefore, the Stone Residence was fraudulently conveyed to the Bertran Trust.

                                  COUNT V: NOMINEE LIABILITY
                                         (Bertran Trust)

          56.      The Bertran Trust holds the Stone Residence as a nominee of the Stones.



                                                     11
Case 0:21-cv-60825-XXXX Document 1 Entered on FLSD Docket 04/16/2021 Page 12 of 18




          57.     The Stones exercise dominion and control over the assets of the Bertran Trust,

   including the Stone Residence. Nydia Stone, as trustee of the Bertran Trust, controls and

   dominates the trust and its assets.

          58.     The Stones are the sole residents of the Stone Residence. Nydia Stone lists the

   Stone Residence as her homestead property on the Certification of Trust that is filed in Broward

   County (Instrument No. 115701333).

          59.     The Stones transferred assets to the Bertran Trust by using their assets (which

   were held in a Drake Ventures account) to purchase the Stone Residence while titling the Stone

   Residence in the name of Nydia Stone as trustee for the Bertran Trust, in anticipation of the IRS

   taking steps to collect their unpaid taxes. They purchased the residence shortly after Roger

   Stone’s indictment and placed it in the name of the Bertran Trust just prior to defaulting on their

   installment agreement with the IRS. The Stones have long owed back taxes, and they have been

   parties to numerous installment agreements, some of which were terminated by the IRS. They

   were aware that their default would result in IRS collection activity.

          60.     The Bertran Trust paid no consideration for the Stone Residence.

          61.     The Bertran Trust is closely held by the Stone family. Nydia Stone is the sole

   grantor and trustee, and the beneficiaries are all immediate family members. Nydia Stone is the

   sole person with signature authority for Bertran Trust’s bank accounts.

          62.     As the Stones’ nominee, the Bertran Trust is liable for the taxes described in

   Counts I and II, above.

          COUNT VI: DECLARATORY JUDGMENT – FEDERAL TAX LIENS
                               (All defendants)

          63.     The United States restates the allegations in paragraphs 1 through 62, which are

   incorporated by reference as if fully set forth herein.



                                                    12
Case 0:21-cv-60825-XXXX Document 1 Entered on FLSD Docket 04/16/2021 Page 13 of 18




          64.     The United States seeks a declaratory judgment that the federal tax liens that

   arose upon assessment of the taxes described above are valid and enforceable against all property

   and rights to property belonging to the Stones, Drake Ventures and the Bertran Trust, including

   the Stone Residence.

          65.     Federal tax liens arose on the dates of assessment described in paragraph 12 and

   attached to all of the Stones’ property and rights to property, including the property of their alter

   ego Drake Ventures and the Stone Residence held by their nominee Bertran Trust.

          66.     Likewise, Federal tax liens arose on the date of assessment described in paragraph

   12 and attached to all of Roger Stone’s property and rights to property.

          67.     Nydia Stone, as a beneficiary and grantor with right of revocation for the Bertran

   Trust, has rights and interest in the Bertran Trust that constitute property or rights to property to

   which the tax liens against the Stones attach.

          68.     As the Stones’ alter ego, the federal tax liens that arose upon assessment attached

   to all property and rights to property belonging to Drake Ventures, including the funds used to

   purchase the Stone Residence. Upon that purchase, the tax liens that attached to those funds

   attached to the Stone Residence.

          69.     A delegate of the Secretary of the Treasury filed Notices of Federal Tax Lien with

   the Miami-Dade County Clerk of Courts as follows:

                   Table 3: Notices of Federal Tax Lien for Miami-Dade County

          Tax Period(s)    File No.             Type of Tax      Date of Filing          Defendant(s)
          Ending
          12/31/2007       2010 R 719422        1040             October 22, 2010        Roger Stone
          12/31/2008                                                                     Nydia Stone
          12/31/2009       2010 R 859958        1040             December 27, 2010       Roger Stone
                                                                                         Nydia Stone



                                                     13
Case 0:21-cv-60825-XXXX Document 1 Entered on FLSD Docket 04/16/2021 Page 14 of 18




         12/31/2010       2012 R 77996       1040            February 3, 2012       Roger Stone
                                                                                    Nydia Stone
         12/31/2011       2013 R 67193       1040            January 25, 2013       Roger Stone
                                                                                    Nydia Stone
         12/31/2007       2020 R 536552      1040            September 22, 2020 Roger Stone
         12/31/2008                                                                 Nydia Stone
         12/31/2007       2020 R 600750      1040            October 21, 2020       Roger Stone
         12/31/2008                                                                 Nydia Stone
         12/31/2009       2020 R 739138      1040            December 22, 2020      Roger Stone
                                                                                    Nydia Stone


          70.    On July 8, 2020, a Certificate of Release of Federal Tax Lien (file no. 2020 R

   374146) and Revocation of Release of Federal Tax Lien (file no. 2020 R 374043) were filed in

   reference to the NFTL with file no. 2010 R 719422. On August 27, 2020, a Revocation of

   Release of Federal Tax Lien (file no. 2020 R 481201) were filed in reference to this NFTL.

          71.    On October 21, 2020, a Withdraw of Filed Notice of Federal Tax Lien was filed

   (file no. 2020 R 600751) in reference to the NFTL with file no. 2020 R 536552.

          72.    A delegate of the Secretary of the Treasury filed Notices of Federal Tax Lien with

   the Broward County Clerk of Courts as follows:

                    Table 4: Notices of Federal Tax Lien for Broward County

         Tax Period(s)    Instrument No.     Type of Tax     Date of Filing         Defendant(s)
         Ending
         12/31/2007       112300813          1040            May 21, 2014           Roger Stone
         12/31/2008                                                                 Nydia Stone
         12/31/2009
         12/31/2010
         12/31/2011
         12/31/2007       116677718          1040            August 19, 2020        Bertran Trust
                                                                                    (Nominee)
         12/31/2008


                                                 14
Case 0:21-cv-60825-XXXX Document 1 Entered on FLSD Docket 04/16/2021 Page 15 of 18




         12/31/2009                                                              Roger Stone
         12/31/2010                                                              Nydia Stone
         12/31/2011
         12/31/2007      116677719          1040           August 19, 2020       Drake
                                                                                 Ventures
         12/31/2008
                                                                                 (alter ego)
         12/31/2009
         12/31/2010
         12/31/2011
         12/31/2007      116741643          1040           September 18,         Roger Stone
                                                           2020
         12/31/2008                                                              Nydia Stone
         12/31/2007      116797578          1040           October 15, 2020      Roger Stone
         12/31/2008                                                              Nydia Stone
         12/31/2007      116888791          1040           November 25,          Drake
                                                           2020                  Ventures
         12/31/2008
                                                                                 (alter ego)
         12/31/2009
         12/31/2010
         12/31/2011
         12/31/2007      116888792          1040           November 25,          Bertran Trust
                                                           2020                  (Nominee)
         12/31/2008
         12/31/2009
         12/31/2010
         12/31/2011
         12/31/2009      116910949          1040           December 8, 2020      Roger Stone
                                                                                 Nydia Stone
         12/31/2009      116910950          1040           December 8, 2020      Bertran Trust
                                                                                 (nominee)
         12/31/2009      116910951          1040           December 8, 2020      Drake
                                                                                 Ventures
                                                                                 (alter ego)


          73.    On August 18, 2020, a Revocation of Release of Federal Tax Lien was filed

   (instrument no. 116675444) in reference to the NFTL with instrument No. 116677718.



                                                15
Case 0:21-cv-60825-XXXX Document 1 Entered on FLSD Docket 04/16/2021 Page 16 of 18




          74.     On October 15, 2020, a Withdraw of Filed Notice of Federal Tax Lien was filed

   (instrument no. 116797580) in reference to the NFTL with instrument No. 116677718.

          75.     Also on October 15, 2020, a Withdraw of Filed Notice of Federal Tax Lien was

   filed (instrument no. 116797579) in reference to the NFTL with instrument No. 116741643.



                                           PRAYER FOR RELIEF

      WHEREFORE, Plaintiff, the United States of America, prays for the following relief:

      A. That the Court enter judgment in favor of the United States and against Roger and Nydia

          Stone and Drake Ventures (as alter ego of the Stones) in the amount of $1,590,361.89 as

          of April 2, 2021, plus interest and statutory additions as allowed by law, for unpaid

          income tax liabilities for tax years 2007 through 2011;

      B. That the Court enter judgment in favor of the United States and against Roger Stone and

          Drake Ventures (as alter ego of Roger Stone) in the amount of $407,036.84 as of April 2,

          2021, plus interest and statutory additions as allowed by law, for unpaid income tax

          liabilities for tax year 2018;

      C. That the Court award pre and post judgment interest in favor of the United States and

          against the Stones and Drake Ventures, see 28 U.S.C § 1961(c);

      D. That the Court set aside the transfer of the Stone Residence to the Bertran Trust as

          fraudulent and declare that the Stone Residence belongs to Roger and Nydia Stone;

      E. Alternatively, that the Court declare that the Bertran Trust holds the Stone Residence as a

          nominee of Roger and Nydia Stone;

      F. That the Court declare that the tax liens that arose upon assessment of the taxes owed by

          Roger and Nydia Stone are valid and enforceable against all of the property and interest




                                                  16
Case 0:21-cv-60825-XXXX Document 1 Entered on FLSD Docket 04/16/2021 Page 17 of 18




         in property held by the Stones, Drake Ventures, and the Bertran Trust, including the

         Stone Residence;

      G. That the United States have such other and further relief as the Court may deem just and

         proper.




                                                 17
Case 0:21-cv-60825-XXXX Document 1 Entered on FLSD Docket 04/16/2021 Page 18 of 18




   Date: April 16, 2021

                                      Respectfully submitted,

                                      David A. Hubbert
                                      Acting Assistant Attorney General

                                By:
                                      Christopher J. Coulson
                                      CHRISTOPHER J. COULSON
                                      Florida Special Bar No. A5502672
                                      Trial Attorney, Tax Division
                                      U.S. Department of Justice
                                      Post Office Box 14198
                                      Ben Franklin Station
                                      Washington, D.C. 20044
                                      Telephone: (202) 353-0061
                                      Facsimile: (202) 514-4963
                                      Christopher.J.Coulson@usdoj.gov


                                      Of Counsel

                                      JUAN ANTONIO GONZALEZ
                                      United States Attorney




                                        18
